The rescript says : "This case is reported on bill and demurrer, with a stipulation that the Law Court shall direct final judgment. The plaintiff's’ claim, if sustainable, necessarily rests upon the jurisdiction of the Court of Common Pleas of Philadelphia to adjudge a woman an habitual drunkard, and to appoint a committee of her person and property, and further, upon the jurisdiction of that court to authorize her committee to consent for her to the sale of real estate as set out in the bill. Upon inspection of the bill, the court finds that while it is alleged that the woman was "duly” declared an habitual drunkard, there is no allegation expressly, or by legal implication that the Court of Common Pleas of Philadelphia had jurisdiction either to appoint a committee of the person and estate, or to make such a decree as the one described in the bill. This omission is apparently an inadvertance, and ought not to preclude the plaintiffs. Demurrer sustained. Report discharged. Bill retained for amendment.”